Citation Nr: 1017069	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a lung condition, 
to include as due to exposure to herbicides.

3.  Entitlement to service connection for neuropathy of the 
left upper extremity, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not incurred during 
the Veteran's active service, nor did it manifest within one 
year of the Veteran's separation from active service.

2.  A lung condition, to include chronic obstructive 
pulmonary disease (COPD), was not present in service and is 
not etiologically related to service.

3.  Peripheral neuropathy in the left upper extremity, to 
include acute or subacute peripheral neuropathy, has not been 
present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may incurrence of 
sensorineural hearing loss be presumed during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  A lung condition, to include COPD, was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of such during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


3.  Peripheral neuropathy in the left upper extremity was not 
incurred in or aggravated by active service, and the 
incurrence or aggravation of such during active service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of 
the claim, the Veteran was mailed a letter in December 2007 
advising him of what the evidence must show in order to 
establish a claim of entitlement to service connection and of 
the respective duties of VA and the claimant in obtaining 
evidence.  The December 2007 letter also provided the Veteran 
with appropriate notice with respect to the disability-rating 
and effective-date elements of his claim.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was 
afforded both a VA audiology evaluation and a VA diabetes 
mellitus (DM) examination in February 2008.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to his claim of entitlement to 
service connection for a lung condition.  Additionally, no VA 
medical opinion has been obtained in response to this claim.  
VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the Veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record 
fails to indicate that the Veteran has a lung condition, to 
include COPD, which may be associated with service, including 
herbicide exposure.  Therefore, the Board finds that the 
medical evidence currently of record is sufficient to decide 
the claim and so, no VA examination or medical opinion is 
warranted.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system or 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

A Veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the Veteran was not exposed to an herbicide agent 
during such service.  The last date on which the Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service, service connection may be granted on a presumptive 
basis for certain diseases.  Acute and subacute peripheral 
neuropathy are conditions subject to this presumption, but 
COPD is not a condition subject to this presumption.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Bilateral Hearing Loss Disability

A review of the Veteran's STRs show that he was administered 
an audiological evaluation at his induction examination in 
August 1965.  At that time the Veteran's audiometric testing 
results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | -5       |  -5      | 15 
     | 25     
Left                  | 5        | -5        | 
15     | 55

The Veteran was also administered an audiology evaluation at 
his separation examination in February 1968.  At that time 
the Veteran's audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 0        |  0       | 20 
     | 40     
Left                  | 0        | 5        | 
20      | 60

Also, at his separation examination in February 1968, the 
Veteran checked "yes" on the questionnaire as to whether he 
had experienced ear, nose, or throat trouble.  It was noted 
that the Veteran had experienced ear trouble in relation to 
colds.  There is no documentation of treatment for ear 
problems while the Veteran was on active service.  
Additionally, the Veteran's ears were found to be clinically 
normal upon physical examination.  

A review of the Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) while in active duty was listed 
as wheel vehicle mechanic with a secondary MOS of automobile 
mechanic.  

In February 2008 the Veteran was afforded a VA audiological 
evaluation.  At that time the Veteran reported that in 
Vietnam he had been exposed to artillery fire, vehicle engine 
noise, and helicopter noise.  The Veteran reported that 
following his separation from active service he worked as an 
aircraft mechanic, a grain inspector for the state of 
Nebraska, and that he had owned and operated his own 
commercial cleaning business.  The Veteran reported that he 
was exposed to hazardous noise while working as an aircraft 
mechanic.  Upon obtaining a history from the Veteran, the 
examiner reported that the Veteran's father had a significant 
hearing loss as a young man with subsequent stapedectomy 
which improved his hearing.  The Veteran did not report a 
history of ear disease or head or ear trauma.  Upon 
audiometric testing, the Veteran was found to have moderately 
severe sensorineural hearing loss in both his right and left 
ear.  

The examiner was asked to provide an opinion regarding 
etiology of the Veteran's bilateral hearing loss disability.  
The examiner opined that it was not likely that the Veteran's 
current hearing loss was due to military noise exposure.  The 
examiner based her opinion on the fact that the Veteran had 
normal ear sensitivity in the right ear at separation.  
Additionally, she noted that the Veteran had a high frequency 
loss in his left ear at the time of his induction into active 
service and that there was no significant threshold shift in 
the left ear over the course of the Veteran's military 
service.  The examiner also stated that additional 
occupational noise exposure, aging, and health conditions 
since separation from active service are likely contributing 
factors in the Veteran's bilateral hearing loss disability.

A review of the Veteran's post-service medical records on 
file are negative for any complaints of, treatment for, or 
diagnosis of hearing loss prior to his February 2008 VA 
audiological evaluation.  Additionally, the Veteran has not 
alleged that he was diagnosed with hearing loss prior to his 
February 2008 VA audiological evaluation.  

Moreover, while the Board finds the Veteran to be sincere in 
his belief that his bilateral hearing loss disability is a 
result of military noise exposure in service, there is no 
competent evidence of a nexus between the Veteran's bilateral 
hearing loss disability and his active service.  In essence, 
the evidence of a nexus between the Veteran's bilateral 
hearing loss disability and his active service is limited to 
the Veteran's own statements.  This is not competent evidence 
of the alleged nexus because the Veteran, as a layperson, is 
not competent to render an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.    

Accordingly, the preponderance of the evidence is against the 
claim and entitlement to service connection for bilateral 
hearing loss disability is not warranted.


Service Connection for a Lung Condition

STRs are negative for evidence of a lung condition.  At his 
separation examination in February 1968, the Veteran checked 
"yes" on the questionnaire as to whether he had experienced 
pain or pressure in his chest.  This response was not 
elaborated upon on the separation examination report.  
Additionally, at the February 1968 separation examination the 
Veteran's lungs and chest were found to be clinically normal 
upon physical examination.

A review of the Veteran's medical records since service shows 
that the Veteran has been treated at the VA Medical Center 
for several conditions.  Of record are treatment notes from 
the VA Medical Center from February 2005 to June 2008.  These 
records show that the Veteran has been diagnosed with COPD; 
however, there is no exact date of diagnosis of record.  The 
records do not show that the Veteran is treated for a chronic 
lung condition in addition to COPD.  There is also no medical 
evidence of record relating the Veteran's diagnosis of COPD 
to his active service, to include his exposure to herbicides 
while serving in Vietnam.

The Board notes that COPD is not a condition which is subject 
to presumptive service connection as a result of exposure to 
herbicides.  38 C.F.R. § 3.309 (e).

Again, while the Board finds the Veteran to be sincere in his 
believe that his COPD is related to his active service, to 
include his exposure to herbicides, there is no evidence of a 
nexus between the Veteran's COPD and his active service other 
than the Veteran's own statements.  As a lay person, the 
Veteran is not competent to render opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.



Service Connection for Neuropathy of the Left Upper Extremity

The record does not show and the Veteran does not contend 
that acute or subacute peripheral neuropathy was present in 
service.  While acute and subacute peripheral neuropathies 
are diseases subject to presumptive service connection on the 
basis of herbicide exposure, the regulation defines those 
terms as meaning transient peripheral neuropathy that appears 
within weeks or months of the exposure to an herbicide agent 
and resolves within two years of the date of onset.  

There is no medical evidence showing that the Veteran has 
ever been diagnosed with acute or subacute peripheral 
neuropathy.  Moreover, if the Veteran had acute or subacute 
peripheral neuropathy as the terms are defined in the 
regulation, it would have resolved many years prior to the 
receipt of his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Since the Veteran's current claim was filed decades 
after his discharge from service, any acute or subacute 
peripheral neuropathy subject to presumptive service 
connection would have resolved prior to the filing of his 
claim.

Additionally, there is no evidence that the Veteran has been 
diagnosed with neuropathy of the left upper extremity, other 
than acute or subacute.  In this regard, the Board notes that 
in February 2008 the Veteran was afforded a VA examination to 
determine whether he had diabetes mellitus (DM), a diagnosis 
of which would entitle him to presumptive service connection 
for DM and any associated disabilities.  At that time the 
Veteran was not found to have any neurological deficits in 
any of his extremities.  

Accordingly, the preponderance of the evidence is against the 
claim and service connection is not warranted for peripheral 
neuropathy of the left upper extremity.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for a lung condition, to 
include COPD, is denied.

Entitlement to service connection for neuropathy of the left 
upper extremity, to include acute and subacute peripheral 
neuropathy, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


